Case 1:19-cr-10080-NMG Document 2166-1 Filed 09/07/21 Page 1 of 115




              EXHIBIT A
             Case 1:19-cr-10080-NMG Document 2166-1 Filed 09/07/21 Page 2 of 115
                    Defendant John Wilson's Third Amended Exhibit List

Exhibit #:                            Start Bates:                            End Bates:


  7000                                 AB-001229                              AB-001229


  7001                                 AB-001206                              AB-001206


  7002                                 AB-000415                              AB-000416


  7003                                 AB-000402                              AB-000403


  7004                                 AB-000446                              AB-000447


  7005                                 AB-000319                              AB-000321


  7006                                 AB-000357                              AB-000360


  7007                                 AB-000098                              AB-000098


  7008                                 AB-000559                              AB-000562


  7009                                 AB-000608                              AB-000609


  7010                                 AB-000067                              AB-000083




                                                                                           1
             Case 1:19-cr-10080-NMG Document 2166-1 Filed 09/07/21 Page 3 of 115



Exhibit #:                            Start Bates:                            End Bates:


  7011                                 AB-000181                              AB-000214


  7012                                 AB-000417                              AB-000429


  7013                                 AB-000143                              AB-000143


  7014                                 AB-001228                              AB-001228


  7015                                 AB-000885                              AB-000898


  7016                                 AB-000368                              AB-000372


  7017                                 AB-001235                              AB-001239


  7018                                 AB-001825                              AB-001833


  7019                                 AB-001144                              AB-001147


  7020                                 AB-000777                              AB-000779


  7021                                 AB-001244                              AB-001245




                                                                                           2
             Case 1:19-cr-10080-NMG Document 2166-1 Filed 09/07/21 Page 4 of 115



Exhibit #:                            Start Bates:                            End Bates:


  7022                                 AB-001834                              AB-001837


  7023                                 AB-001838                              AB-001839


  7024                                 AB-000762                              AB-000763


  7025                                 AB-000502                              AB-000514


  7026                                 AB-001840                              AB-001841


  7027                                 AB-001096                              AB-001097


  7028                                 AB-001078                              AB-001087


  7029                                 AB-000575                              AB-000578


  7030                                 AB-000279                              AB-000282


  7031                                 AB-000373                              AB-000377


  7032                                 AB-000385                              AB-000390




                                                                                           3
             Case 1:19-cr-10080-NMG Document 2166-1 Filed 09/07/21 Page 5 of 115



Exhibit #:                            Start Bates:                            End Bates:


  7033                                 AB-001046                              AB-001049


  7034                                 AB-000433                              AB-000435


  7035                                 AB-000442                              AB-000445


  7036                                 AB-001196                              AB-001200


  7037                                 AB-000719                              AB-000720


  7038                                 AB-000235                              AB-000239


  7039                                 AB-000552                              AB-000555


  7040                                 AB-000414                              AB-000414


  7041                                 AB-000486                              AB-000487


  7042                                 AB-000975                              AB-000976


  7043                                 AB-000478                              AB-000481




                                                                                           4
             Case 1:19-cr-10080-NMG Document 2166-1 Filed 09/07/21 Page 6 of 115



Exhibit #:                            Start Bates:                            End Bates:


  7044                                 AB-000391                              AB-000394


  7045                                 AB-000458                              AB-000460


  7046                                 AB-000156                              AB-000159


  7047                                 AB-000549                              AB-000551


  7048                                 AB-000220                              AB-000223


  7049                                 AB-000670                              AB-000697


  7050                                 AB-001098                              AB-001100


  7051                                 AB-000001                              AB-000003


  7052                                 AB-000334                              AB-000337


  7053                                 AB-000036                              AB-000040


  7054                                 AB-000317                              AB-000318




                                                                                           5
             Case 1:19-cr-10080-NMG Document 2166-1 Filed 09/07/21 Page 7 of 115



Exhibit #:                            Start Bates:                            End Bates:


  7055                                 AB-000271                              AB-000275


  7056                                 AB-001066                              AB-001069


  7057                                 AB-001261                              AB-001261


  7058                                 AB-000384                              AB-000384


  7059                                 AB-001027                              AB-001027


  7060                                 AB-001213                              AB-001216


  7061                                 AB-000977                              AB-000990


  7062                                 AB-000285                              AB-000298


  7063                                 AB-000733                              AB-000746


  7064                                 AB-000179                              AB-000180


  7065                                 AB-001266                              AB-001269




                                                                                           6
             Case 1:19-cr-10080-NMG Document 2166-1 Filed 09/07/21 Page 8 of 115



Exhibit #:                            Start Bates:                            End Bates:


  7066                                 AB-001270                              AB-001270


  7067                                 AB-001271                              AB-001272


  7068                                 AB-000045                              AB-000049


  7069                                 AB-000628                              AB-000631


  7070                                 AB-000765                              AB-000772


  7071                                 AB-000030                              AB-000030


  7072                                 AB-001210                              AB-001212


  7073                                 AB-000717                              AB-000718


  7074                                 AB-000482                              AB-000485


  7075                                 AB-000590                              AB-000591


  7076                                 AB-000314                              AB-000314




                                                                                           7
             Case 1:19-cr-10080-NMG Document 2166-1 Filed 09/07/21 Page 9 of 115



Exhibit #:                            Start Bates:                            End Bates:


  7077                                 AB-000515                              AB-000515


  7078                                 AB-000430                              AB-000430


  7079                                 AB-000438                              AB-000441


  7080                                 AB-001240                              AB-001241


  7081                                 AB-000361                              AB-000367


  7082                                 AB-000031                              AB-000035


  7083                                 AB-001052                              AB-001052


  7084                                 AB-000992                              AB-000996


  7085                                 AB-000469                              AB-000477


  7086                                 AB-001230                              AB-001234


  7087                                 AB-000754                              AB-000758




                                                                                           8
             Case 1:19-cr-10080-NMG Document 2166-1 Filed 09/07/21 Page 10 of 115



Exhibit #:                             Start Bates:                           End Bates:


  7088                                 AB-000456                              AB-000457


  7089                                 AB-000868                              AB-000874


  7090                                 AB-000606                              AB-000607


  7091                                 AB-000409                              AB-000413


  7092                                 AB-000041                              AB-000044


  7093                                 AB-000599                              AB-000600


  7094                                 AB-000587                              AB-000589


  7095                                 AB-000096                              AB-000096


  7096                                 AB-000662                              AB-000663


  7097                                 AB-000699                              AB-000706


  7098                                 AB-000215                              AB-000217




                                                                                           9
             Case 1:19-cr-10080-NMG Document 2166-1 Filed 09/07/21 Page 11 of 115



Exhibit #:                             Start Bates:                           End Bates:


  7099                                 AB-001053                              AB-001060


  7100                                 AB-000247                              AB-000248


  7101                                 AB-000851                              AB-000853


  7102                                 AB-000780                              AB-000784


  7103                                 AB-000164                              AB-000165


  7104                                 AB-001221                              AB-001223


  7105                                 AB-001041                              AB-001045


  7106                                 AB-001092                              AB-001095


  7107                                 AB-000340                              AB-000341


  7108                                 AB-000166                              AB-000168


  7109                                 AB-000276                              AB-000278




                                                                                           10
             Case 1:19-cr-10080-NMG Document 2166-1 Filed 09/07/21 Page 12 of 115



Exhibit #:                             Start Bates:                           End Bates:


  7110                                 AB-000610                              AB-000617


  7111                                 AB-001842                              AB-001847


  7112                                 AB-000750                              AB-000753


  7113                                 AB-001848                              AB-001858


  7114                                 AB-001252                              AB-001260


  7115                                 AB-000556                              AB-000558


  7116                                 AB-001859                              AB-001863


  7117                                 AB-001207                              AB-001209


  7118                                 AB-000395                              AB-000397


  7119                                 AB-000773                              AB-000776


  7120                                 AB-001178                              AB-001182




                                                                                           11
             Case 1:19-cr-10080-NMG Document 2166-1 Filed 09/07/21 Page 13 of 115



Exhibit #:                             Start Bates:                           End Bates:


  7121                                 AB-000452                              AB-000455


  7122                                 AB-000090                              AB-000093


  7123                                 AB-000854                              AB-000867


  7124                                 AB-000839                              AB-000839


  7125                                 AB-000566                              AB-000568


  7126                                 AB-000641                              AB-000644


  7127                                 AB-000249                              AB-000250


  7128                                 AB-001010                              AB-001014


  7129                                 AB-000666                              AB-000669


  7130                                 AB-000528                              AB-000529


  7131                                 AB-000517                              AB-000518




                                                                                           12
             Case 1:19-cr-10080-NMG Document 2166-1 Filed 09/07/21 Page 14 of 115



Exhibit #:                             Start Bates:                           End Bates:


  7132                                 AB-001015                              AB-001026


  7133                                 AB-000177                              AB-000178


  7134                                 AB-001262                              AB-001265


  7135                                 AB-000332                              AB-000333


  7136                                 AB-000707                              AB-000716


  7137                                 AB-001075                              AB-001077


  7138                                 AB-000160                              AB-000160


  7139                                 AB-000066                              AB-000066


  7140                                 AB-000799                              AB-000804


  7141                                 AB-000142                              AB-000142


  7142                                 AB-001864                              AB-001878




                                                                                           13
             Case 1:19-cr-10080-NMG Document 2166-1 Filed 09/07/21 Page 15 of 115



Exhibit #:                             Start Bates:                           End Bates:


  7143                                 AB-000638                              AB-000640


  7144                                 AB-001165                              AB-001168


  7145                                 AB-000882                              AB-000884


  7146                                 AB-000875                              AB-000879


  7147                                 AB-000601                              AB-000603


  7148                                 AB-000299                              AB-000305


  7149                                 AB-000328                              AB-000331


  7150                                 AB-001879                              AB-001892


  7151                                 AB-000230                              AB-000234


  7152                                 AB-000436                              AB-000437


  7153                                 AB-000516                              AB-000516




                                                                                           14
             Case 1:19-cr-10080-NMG Document 2166-1 Filed 09/07/21 Page 16 of 115



Exhibit #:                             Start Bates:                           End Bates:


  7154                                 AB-001205                              AB-001205


  7155                                 AB-000835                              AB-000836


  7156                                 AB-001219                              AB-001220


  7157                                 AB-000322                              AB-000325


  7158                                 AB-000378                              AB-000383


  7159                                 AB-001201                              AB-001204


  7160                                 AB-000730                              AB-000732


  7161                                 AB-000400                              AB-000401


  7162                                 AB-000645                              AB-000649


  7163                                 AB-000256                              AB-000262


  7164                                 AB-001039                              AB-001040




                                                                                           15
             Case 1:19-cr-10080-NMG Document 2166-1 Filed 09/07/21 Page 17 of 115



Exhibit #:                             Start Bates:                           End Bates:


  7165                                 AB-000623                              AB-000625


  7166                                 AB-000721                              AB-000729


  7167                                 AB-001028                              AB-001029


  7168                                 AB-001061                              AB-001065


  7169                                 AB-000849                              AB-000850


  7170                                 AB-001224                              AB-001224


  7171                                 AB-000263                              AB-000264


  7172                                 AB-000538                              AB-000542


  7173                                 AB-001162                              AB-001164


  7174                                 AB-001173                              AB-001177


  7175                                 AB-000501                              AB-000501




                                                                                           16
             Case 1:19-cr-10080-NMG Document 2166-1 Filed 09/07/21 Page 18 of 115



Exhibit #:                             Start Bates:                           End Bates:


  7176                                 AB-000592                              AB-000598


  7177                                 AB-000519                              AB-000527


  7178                                 AB-000094                              AB-000095


  7179                                 AB-000326                              AB-000327


  7180                                 AB-000563                              AB-000565


  7181                                 AB-000349                              AB-000350


  7182                                 AB-000545                              AB-000548


  7183                                 AB-001242                              AB-001243


  7184                                 AB-000785                              AB-000787


  7185                                 AB-000254                              AB-000255


  7186                                 AB-001148                              AB-001149




                                                                                           17
             Case 1:19-cr-10080-NMG Document 2166-1 Filed 09/07/21 Page 19 of 115



Exhibit #:                             Start Bates:                           End Bates:


  7187                                 AB-000569                              AB-000574


  7188                                 AB-001183                              AB-001186


  7189                                 AB-000991                              AB-000991


  7190                                 AB-000844                              AB-000844


  7191                                 AB-000543                              AB-000544


  7192                                 AB-000604                              AB-000605


  7193                                                                        AB-000219
                                       AB-000218

  7194                                 AB-000100                              AB-000108


  7195                                 AB-001030                              AB-001038


  7196                                 AB-000747                              AB-000749


  7197                                 AB-000837                              AB-000838




                                                                                           18
             Case 1:19-cr-10080-NMG Document 2166-1 Filed 09/07/21 Page 20 of 115



Exhibit #:                             Start Bates:                           End Bates:


  7198                                 AB-000656                              AB-000659


  7199                                 AB-000242                              AB-000246


  7200                                 AB-000315                              AB-000316


  7201                                 AB-000283                              AB-000284


  7202                                 AB-001088                              AB-001091


  7203                                 AB-000488                              AB-000493


  7204                                 AB-000821                              AB-000834


  7205                                 AB-001246                              AB-001251


  7206                                 AB-000137                              AB-000141


  7207                                 AB-000618                              AB-000622


  7208                                 AB-000461                              AB-000468




                                                                                           19
             Case 1:19-cr-10080-NMG Document 2166-1 Filed 09/07/21 Page 21 of 115



Exhibit #:                             Start Bates:                           End Bates:


  7209                                 AB-000224                              AB-000229


  7210                                 AB-001192                              AB-001195


  7211                                 AB-000084                              AB-000089


  7212                                 AB-000650                              AB-000655


  7213                                 AB-000005                              AB-000008


  7214                                 AB-000306                              AB-000313


  7215                                 AB-000998                              AB-001001


  7216                                 AB-001002                              AB-001009


  7217                                 AB-000448                              AB-000451


  7218                                 AB-001169                              AB-001172


  7219                                 AB-000698                              AB-000698




                                                                                           20
             Case 1:19-cr-10080-NMG Document 2166-1 Filed 09/07/21 Page 22 of 115



Exhibit #:                             Start Bates:                           End Bates:


  7220                                 AB-000788                              AB-000798


  7221                                 AB-001070                              AB-001071


  7222                                 AB-000759                              AB-000761


  7223                                 AB-000265                              AB-000270


  7224                                 AB-001072                              AB-001074


  7225                                 AB-000240                              AB-000241


  7226                                 AB-000997                              AB-000997


  7227                                 AB-000060                              AB-000063


  7228                                 AB-000144                              AB-000145


  7229                                 AB-000338                              AB-000339


  7230                                 AB-001225                              AB-001225




                                                                                           21
             Case 1:19-cr-10080-NMG Document 2166-1 Filed 09/07/21 Page 23 of 115



Exhibit #:                             Start Bates:                           End Bates:


  7231                                 AB-000579                              AB-000586


  7232                                 AB-000398                              AB-000399


  7233                                 AB-000764                              AB-000764


  7234                                 AB-000807                              AB-000812


  7235                                 AB-000027                              AB-000028


  7236                                 AB-001050                              AB-001051


  7237                                 AB-000161                              AB-000163


  7238                                 AB-000009                              AB-0000026


  7239                                 AB-000146                              AB-000155


  7240                                 AB-000880                              AB-000881


  7241                                 AB-000351                              AB-000356




                                                                                           22
             Case 1:19-cr-10080-NMG Document 2166-1 Filed 09/07/21 Page 24 of 115



Exhibit #:                             Start Bates:                           End Bates:


  7242                                 AB-000176                              AB-000176


  7243                                 AB-000530                              AB-000537


  7244                                 AB-000632                              AB-000637


  7245                                 AB-000050                              AB-000052


  7246                                 AB-000169                              AB-000170


  7247                                 AB-000805                              AB-000805


  7248                                 AB-000097                              AB-000097


  7249                                 AB-000813                              AB-000813


  7250                                 AB-000252                              AB-000253


  7251                                 AB-000064                              AB-000065


  7252                                 AB-000806                              AB-000806




                                                                                           23
             Case 1:19-cr-10080-NMG Document 2166-1 Filed 09/07/21 Page 25 of 115



Exhibit #:                             Start Bates:                           End Bates:


  7253                                 AB-000029                              AB-000029


  7254                                 AB-001150                              AB-001151


  7255                                 AB-000817                              AB-000820


  7256                                 AB-000664                              AB-000665


  7257                                 AB-000431                              AB-000432


  7258                                 AB-000660                              AB-000661


  7259                             USAO-VB-00379436                       USAO-VB-00379436


  7260                             USAO-VB-01124320                       USAO-VB-01124321


  7261                             USAO-VB-01124951                       USAO-VB-01124951


  7262                             USAO-VB-01136120                       USAO-VB-01136122


  7263                             USAO-VB-01136890                       USAO-VB-01136891




                                                                                             24
             Case 1:19-cr-10080-NMG Document 2166-1 Filed 09/07/21 Page 26 of 115



Exhibit #:                             Start Bates:                           End Bates:


  7264                             USAO-VB-01140208                       USAO-VB-01140209


  7265                             USAO-VB-01147816                       USAO-VB-01147817


  7266                             USAO-VB-01149284                       USAO-VB-01149286


  7267                             USAO-VB-01182107                       USAO-VB-01182110


  7268                             USAO-VB-01183654                       USAO-VB-01183655


  7269                             USAO-VB-01183738                       USAO-VB-01183739


  7270                             USAO-VB-01188613                       USAO-VB-01188614


  7271                             USAO-VB-01197871                       USAO-VB-01197873


  7272                             USAO-VB-01197976                       USAO-VB-01197978


  7273                             USAO-VB-01210808                       USAO-VB-01210808


  7274                             USAO-VB-01217920                       USAO-VB-01217922




                                                                                             25
             Case 1:19-cr-10080-NMG Document 2166-1 Filed 09/07/21 Page 27 of 115



Exhibit #:                             Start Bates:                           End Bates:


  7275                             USAO-VB-01218224                       USAO-VB-01218224


  7276                             USAO-VB-01221063                       USAO-VB-01221064


  7277                             USAO-VB-01221631                       USAO-VB-01221632


  7278                             USAO-VB-01226348                       USAO-VB-01226349


  7279                             USAO-VB-01228493                       USAO-VB-01228494


  7280                             USAO-VB-01229930                       USAO-VB-01229930


  7281                             USAO-VB-01239576                       USAO-VB-01239577


  7282                             USAO-VB-01242975                       USAO-VB-01242981


  7283                             USAO-VB-01252714                       USAO-VB-01252715


  7284                             USAO-VB-01252827                       USAO-VB-01252828


  7285                             USAO-VB-01253324                       USAO-VB-01253326




                                                                                             26
             Case 1:19-cr-10080-NMG Document 2166-1 Filed 09/07/21 Page 28 of 115



Exhibit #:                             Start Bates:                           End Bates:


  7286                             USAO-VB-01262297                       USAO-VB-01262297


  7287                             USAO-VB-01262360                       USAO-VB-01262360


  7288                             USAO-VB-01298199                       USAO-VB-01298199


  7289                             USAO-VB-01298461                       USAO-VB-01298463


  7290                             USAO-VB-01299488                       USAO-VB-01299488


  7291                             USAO-VB-01302556                       USAO-VB-01302556


  7292                             USAO-VB-01303533                       USAO-VB-01303533


  7293                             USAO-VB-01304438                       USAO-VB-01304439


  7294                             USAO-VB-01305594                       USAO-VB-01305594


  7295                             USAO-VB-01314793                       USAO-VB-01314794


  7296                             USAO-VB-01318275                       USAO-VB-01318275




                                                                                             27
             Case 1:19-cr-10080-NMG Document 2166-1 Filed 09/07/21 Page 29 of 115



Exhibit #:                             Start Bates:                           End Bates:


  7297                             USAO-VB-01319143                       USAO-VB-01319143


  7298                             USAO-VB-01321140                       USAO-VB-01321140


  7299                             USAO-VB-01321868                       USAO-VB-01321868


  7300                             USAO-VB-01322030                       USAO-VB-01322032


  7301                             USAO-VB-01322532                       USAO-VB-01322533


  7302                             USAO-VB-01323053                       USAO-VB-01323053


  7303                             USAO-VB-01324583                       USAO-VB-01324583


  7304                             USAO-VB-01325018                       USAO-VB-01325020


  7305                             USAO-VB-01326669                       USAO-VB-01326671


  7306                             USAO-VB-01335966                       USAO-VB-01335969


  7307                             USAO-VB-01337425                       USAO-VB-01337428




                                                                                             28
             Case 1:19-cr-10080-NMG Document 2166-1 Filed 09/07/21 Page 30 of 115



Exhibit #:                             Start Bates:                           End Bates:


  7308                             USAO-VB-01342275                       USAO-VB-01342276


  7309                             USAO-VB-01349626                       USAO-VB-01349626


  7310                             USAO-VB-01358195                       USAO-VB-01358195


  7311                             USAO-VB-01363936                       USAO-VB-01363937


  7312                             USAO-VB-01363997                       USAO-VB-01363998


  7313                             USAO-VB-01364097                       USAO-VB-01364097


  7314                             USAO-VB-01364935                       USAO-VB-01364935


  7315                             USAO-VB-01366258                       USAO-VB-01366258


 7315A                             USAO-VB-01366257                       USAO-VB-01366257


  7316                             USAO-VB-01370614                       USAO-VB-01370614


  7317                             USAO-VB-01372537                       USAO-VB-01372539




                                                                                             29
             Case 1:19-cr-10080-NMG Document 2166-1 Filed 09/07/21 Page 31 of 115



Exhibit #:                             Start Bates:                           End Bates:


  7318                             USAO-VB-01374493                       USAO-VB-01374493


  7319                             USAO-VB-01385887                       USAO-VB-01385890


  7320                             USAO-VB-01390621                       USAO-VB-01390621


  7321                             USAO-VB-01391070                       USAO-VB-01391070


  7322                             USAO-VB-01394897                       USAO-VB-01394897


  7323                             USAO-VB-01399844                       USAO-VB-01399845


  7324                             USAO-VB-01403904                       USAO-VB-01403904


  7325                             USAO-VB-01404792                       USAO-VB-01404792


  7326                             USAO-VB-01405580                       USAO-VB-01405580


  7327                             USAO-VB-01420800                       USAO-VB-01420801


  7328                             USAO-VB-01429069                       USAO-VB-01429069




                                                                                             30
             Case 1:19-cr-10080-NMG Document 2166-1 Filed 09/07/21 Page 32 of 115



Exhibit #:                             Start Bates:                           End Bates:


  7329                             USAO-VB-01430024                       USAO-VB-01430024


  7330                             USAO-VB-01435505                       USAO-VB-01435505


  7331                             USAO-VB-01435577                       USAO-VB-01435577


  7332                             USAO-VB-01435578                       USAO-VB-01435578


  7333                             USAO-VB-01435579                       USAO-VB-01435579


  7334                             USAO-VB-01435769                       USAO-VB-01435769


  7335                             USAO-VB-01437580                       USAO-VB-01437581


  7336                             USAO-VB-01441983                       USAO-VB-01441983


  7337                             USAO-VB-01443416                       USAO-VB-01443417


  7338                             USAO-VB-01443744                       USAO-VB-01443745


  7339                             USAO-VB-01443945                       USAO-VB-01443946




                                                                                             31
             Case 1:19-cr-10080-NMG Document 2166-1 Filed 09/07/21 Page 33 of 115



Exhibit #:                             Start Bates:                           End Bates:


  7340                             USAO-VB-01444835                       USAO-VB-01444835


  7341                             USAO-VB-01452032                       USAO-VB-01452034


  7342                             USAO-VB-01453162                       USAO-VB-01453162


  7343                             USAO-VB-01454200                       USAO-VB-01454200


  7344                             USAO-VB-01459121                       USAO-VB-01459123


  7345                             USAO-VB-01462288                       USAO-VB-01462288


  7346                             USAO-VB-01470117                       USAO-VB-01470117


  7347                             USAO-VB-01472551                       USAO-VB-01472551


  7348                             USAO-VB-01473274                       USAO-VB-01473274


  7349                             USAO-VB-01474065                       USAO-VB-01474066


  7350                             USAO-VB-01475585                       USAO-VB-01475585




                                                                                             32
             Case 1:19-cr-10080-NMG Document 2166-1 Filed 09/07/21 Page 34 of 115



Exhibit #:                             Start Bates:                           End Bates:


  7351                             USAO-VB-01483137                       USAO-VB-01483138


  7352                             USAO-VB-01485183                       USAO-VB-01485184


  7353                             USAO-VB-01496470                       USAO-VB-01496472


  7354                             USAO-VB-01520983                       USAO-VB-01520983


  7355                            VB-RECORDS-00119763                   VB-RECORDS-00119917


  7356                            VB-RECORDS-00121190                   VB-RECORDS-00121193


  7357                            VB-RECORDS-00124024                   VB-RECORDS-00124024


  7358                            VB-RECORDS-00124754                   VB-RECORDS-00124754


  7359                            VB-RECORDS-00124755                   VB-RECORDS-00124756


  7360                            VB-RECORDS-00329518                   VB-RECORDS-00329520


  7361                             USAO-VB-01468446                       USAO-VB-01468451




                                                                                              33
             Case 1:19-cr-10080-NMG Document 2166-1 Filed 09/07/21 Page 35 of 115



Exhibit #:                             Start Bates:                           End Bates:


  7362                             USAO-VB-01297630                       USAO-VB-01297631


  7363                             USAO-VB-01297950                       USAO-VB-01297950


  7364                             USAO-VB-01311702                       USAO-VB-01311703


  7365                             USAO-VB-01316194                       USAO-VB-01316194


  7366                             USAO-VB-01483178                       USAO-VB-01483179


  7367                             USAO-VB-01498761                       USAO-VB-01498763


  7368                            VB-RECORDS-00124348                   VB-RECORDS-00124348


  7369                             USAO-VB-01408738                       USAO-VB-01408738


  7370                             USAO-VB-01192759                       USAO-VB-01192759


  7371                             USAO-VB-01457406                       USAO-VB-01457407


  7372                             USAO-VB-01184617                       USAO-VB-01184617




                                                                                              34
             Case 1:19-cr-10080-NMG Document 2166-1 Filed 09/07/21 Page 36 of 115



Exhibit #:                             Start Bates:                           End Bates:


  7373                             USAO-VB-01129948                       USAO-VB-01129948


  7374                             USAO-VB-01357583                       USAO-VB-01357583


  7375                             USAO-VB-01231297                       USAO-VB-01231297


  7376                             USAO-VB-01231299                       USAO-VB-01231299


  7377                             USAO-VB-01163804                       USAO-VB-01163804


  7378                             USAO-VB-01207703                       USAO-VB-01207704


  7379                             USAO-VB-01299328                       USAO-VB-01299330


  7380                             USAO-VB-01302459                       USAO-VB-01302459


  7381                             USAO-VB-01305574                       USAO-VB-01305574


  7382                             USAO-VB-01322274                       USAO-VB-01322274


  7383                             USAO-VB-01326190                       USAO-VB-01326191




                                                                                             35
             Case 1:19-cr-10080-NMG Document 2166-1 Filed 09/07/21 Page 37 of 115



Exhibit #:                             Start Bates:                           End Bates:


  7384                             USAO-VB-01208471                       USAO-VB-01208471


  7385                             USAO-VB-01405538                       USAO-VB-01405557


  7386                             USAO-VB-01456273                       USAO-VB-01456273


  7387                             USAO-VB-01229610                       USAO-VB-01229611


  7388                             USAO-VB-01315833                       USAO-VB-01315833


  7389                             USAO-VB-01323985                       USAO-VB-01323985


  7390                             USAO-VB-01322416                       USAO-VB-01322416


  7391                             USAO-VB-01484551                       USAO-VB-01484551


  7392                             USAO-VB-01298490                       USAO-VB-01298491


  7393                             USAO-VB-01309774                       USAO-VB-01309775


  7394                             USAO-VB-01310867                       USAO-VB-01310867




                                                                                             36
             Case 1:19-cr-10080-NMG Document 2166-1 Filed 09/07/21 Page 38 of 115



Exhibit #:                             Start Bates:                           End Bates:


  7395                             USAO-VB-01312029                       USAO-VB-01312030


  7396                             USAO-VB-01317638                       USAO-VB-01317638


  7397                             USAO-VB-01298731                       USAO-VB-01298732


  7398                             USAO-VB-01303211                       USAO-VB-01303212


  7399                             USAO-VB-01418711                       USAO-VB-01418712


  7400                             USAO-VB-01299371                       USAO-VB-01299372


  7401                             USAO-VB-01418732                       USAO-VB-01418732


  7402                             USAO-VB-01221275                       USAO-VB-01221278


  7403                             USAO-VB-01432525                       USAO-VB-01432529


  7404                             USAO-VB-01196932                       USAO-VB-01196934


  7405                             USAO-VB-01351541                       USAO-VB-01351541




                                                                                             37
             Case 1:19-cr-10080-NMG Document 2166-1 Filed 09/07/21 Page 39 of 115



Exhibit #:                             Start Bates:                           End Bates:


  7406                             USAO-VB-01198178                       USAO-VB-01198178


  7407                             USAO-VB-01353007                       USAO-VB-01353007


  7408                             USAO-VB-01354440                       USAO-VB-01354440


  7409                             USAO-VB-01191774                       USAO-VB-01191774


  7410                             USAO-VB-01450829                       USAO-VB-01450830


  7411                             USAO-VB-01454629                       USAO-VB-01454629


  7412                             USAO-VB-01327804                       USAO-VB-01327806


  7413                             USAO-VB-01224248                       USAO-VB-01224249


  7414                             USAO-VB-01311267                       USAO-VB-01311267


  7415                             USAO-VB-01327831                       USAO-VB-01327832


  7416                             USAO-VB-01529587                       USAO-VB-01529588




                                                                                             38
             Case 1:19-cr-10080-NMG Document 2166-1 Filed 09/07/21 Page 40 of 115



Exhibit #:                             Start Bates:                           End Bates:


  7417                             USAO-VB-01179155                       USAO-VB-01179156


  7418                             USAO-VB-01122518                       USAO-VB-01122519


  7419                             USAO-VB-01408739                       USAO-VB-01408739


  7420                             USAO-VB-01399328                       USAO-VB-01399331


  7421                             USAO-VB-01130165                       USAO-VB-01130166


  7422                             USAO-VB-01408951                       USAO-VB-01408951


  7423                             USAO-VB-01176640                       USAO-VB-01176642


  7424                             USAO-VB-01463917                       USAO-VB-01463917


  7425                            VB-RECORDS-00124691                   VB-RECORDS-00124692


  7426                             USAO-VB-01406513                       USAO-VB-01406514


  7427                             USAO-VB-01175059                       USAO-VB-01175059




                                                                                              39
             Case 1:19-cr-10080-NMG Document 2166-1 Filed 09/07/21 Page 41 of 115



Exhibit #:                             Start Bates:                           End Bates:


  7428                             USAO-VB-01175109                       USAO-VB-01175110


  7429                             USAO-VB-01296254                       USAO-VB-01296256


  7430                             USAO-VB-01192808                       USAO-VB-01192809


  7431                             USAO-VB-01297416                       USAO-VB-01297417


  7432                             USAO-VB-01315528                       USAO-VB-01315528


  7433                             USAO-VB-01304009                       USAO-VB-01304010


  7434                             USAO-VB-01354469                       USAO-VB-01354469


  7435                             USAO-VB-01360652                       USAO-VB-01360652


  7436                             USAO-VB-01357327                       USAO-VB-01357327


  7437                             USAO-VB-01313232                       USAO-VB-01313232


  7438                             USAO-VB-01309069                       USAO-VB-01309069




                                                                                             40
             Case 1:19-cr-10080-NMG Document 2166-1 Filed 09/07/21 Page 42 of 115



Exhibit #:                             Start Bates:                           End Bates:


  7439                             USAO-VB-01452683                       USAO-VB-01452683


  7440                             USAO-VB-01313412                       USAO-VB-01313413


  7441                             USAO-VB-01429403                       USAO-VB-01429405


  7442                             USAO-VB-01356826                       USAO-VB-01356829


  7443                             USAO-VB-01182990                       USAO-VB-01182991


  7444                             USAO-VB-01130287                       USAO-VB-01130287


  7445                             USAO-VB-01161152                       USAO-VB-01161152


  7446                             USAO-VB-01515060                       USAO-VB-01515060


  7447                             USAO-VB-01415676                       USAO-VB-01415676


  7448                             USAO-VB-01126420                       USAO-VB-01126420


  7449                             USAO-VB-01138353                       USAO-VB-01138354




                                                                                             41
             Case 1:19-cr-10080-NMG Document 2166-1 Filed 09/07/21 Page 43 of 115



Exhibit #:                             Start Bates:                           End Bates:


  7450                             USAO-VB-01415989                       USAO-VB-01415989


  7451                             USAO-VB-01458317                       USAO-VB-01458317


  7452                             USAO-VB-01143396                       USAO-VB-01143397


  7453                             USAO-VB-01499756                       USAO-VB-01499756


  7454                             USAO-VB-01312859                       USAO-VB-01312859


  7455                             USAO-VB-01324897                       USAO-VB-01324897


  7456                             USAO-VB-01325094                       USAO-VB-01325095


  7457                             USAO-VB-01328362                       USAO-VB-01328362


  7458                             USAO-VB-01453092                       USAO-VB-01453092


  7459                             USAO-VB-01119843                       USAO-VB-01119844


  7460                             USAO-VB-01403138                       USAO-VB-01403138




                                                                                             42
             Case 1:19-cr-10080-NMG Document 2166-1 Filed 09/07/21 Page 44 of 115



Exhibit #:                             Start Bates:                           End Bates:


  7461                             USAO-VB-01290405                       USAO-VB-01290492


  7462                             USAO-VB-01476021                       USAO-VB-01476022


  7463                            VB-RECORDS-00124214                   VB-RECORDS-00124214


  7464                             USAO-VB-01220497                       USAO-VB-01220497


  7465                               Check_DI_490.tif                       Check_DI_490.tif


  7466                               Check_DI_120.tif                       Check_DI_120.tif


  7467                             USAO-VB-01261823                       USAO-VB-01261823


  7468                             USAO-VB-01323807                       USAO-VB-01323809


  7469                             USAO-VB-01330319                       USAO-VB-01330319


  7470                             USAO-VB-01370134                       USAO-VB-01370134


  7471                             USAO-VB-01370809                       USAO-VB-01370809




                                                                                               43
             Case 1:19-cr-10080-NMG Document 2166-1 Filed 09/07/21 Page 45 of 115



Exhibit #:                             Start Bates:                           End Bates:


  7472                             USAO-VB-01368879                       USAO-VB-01368884


  7473                             USAO-VB-01485876                       USAO-VB-01485876


  7474                             USAO-VB-01301662                       USAO-VB-01301663


  7475                               Check_DI_437.tif                       Check_DI_437.tif


  7476                               Check_DI_203.tif                       Check_DI_203.tif


  7477                               Check_DI_087.tif                       Check_DI_087.tif


  7478                             USAO-VB-01239086                       USAO-VB-01239086


  7479                             USAO-VB-01198905                       USAO-VB-01198905


  7480                             USAO-VB-01485160                       USAO-VB-01485160


  7481                             USAO-VB-01156969                       USAO-VB-01156971


  7482                             USAO-VB-01512915                       USAO-VB-01512915




                                                                                               44
             Case 1:19-cr-10080-NMG Document 2166-1 Filed 09/07/21 Page 46 of 115



Exhibit #:                             Start Bates:                           End Bates:


  7483                             USAO-VB-01320233                       USAO-VB-01320234


  7484                             USAO-VB-01319117                       USAO-VB-01319117


  7485                             USAO-VB-01323081                       USAO-VB-01323081


  7486                             USAO-VB-01317111                       USAO-VB-01317112


  7487                             USAO-VB-01323095                       USAO-VB-01323095


  7488                             USAO-VB-01317109                       USAO-VB-01317109


  7489                             USAO-VB-01445048                       USAO-VB-01445048


  7490                             USAO-VB-01216124                       USAO-VB-01216124


  7491                             USAO-VB-01225448                       USAO-VB-01225448


  7492                             USAO-VB-01224830                       USAO-VB-01224830


  7493                             USAO-VB-01158033                       USAO-VB-01158037




                                                                                             45
             Case 1:19-cr-10080-NMG Document 2166-1 Filed 09/07/21 Page 47 of 115



Exhibit #:                             Start Bates:                           End Bates:


  7494                             USAO-VB-01465946                       USAO-VB-01465946


  7495                             USAO-VB-01158375                       USAO-VB-01158375


  7496                             USAO-VB-01519949                       USAO-VB-01519953


  7497                             USAO-VB-01161956                       USAO-VB-01161956


  7498                             USAO-VB-01153793                       USAO-VB-01153793


  7499                             USAO-VB-01464890                       USAO-VB-01464891


  7500                             USAO-VB-01152667                       USAO-VB-01152667


  7501                             USAO-VB-01231625                       USAO-VB-01231625


  7502                             USAO-VB-01246524                       USAO-VB-01246526


  7503                             USAO-VB-01232721                       USAO-VB-01232721


  7504                             USAO-VB-01442749                       USAO-VB-01442749




                                                                                             46
             Case 1:19-cr-10080-NMG Document 2166-1 Filed 09/07/21 Page 48 of 115



Exhibit #:                             Start Bates:                           End Bates:


  7505                             USAO-VB-01363395                       USAO-VB-01363406


  7506                             USAO-VB-01198331                       USAO-VB-01198331


  7507                            VB-RECORDS-00123294                   VB-RECORDS-00123296


  7508                             USAO-VB-01185564                       USAO-VB-01185565


  7509                             USAO-VB-01185547                       USAO-VB-01185547


  7510                             USAO-VB-01185793                       USAO-VB-01185793


  7511                             USAO-VB-01185609                       USAO-VB-01185610


  7512                             USAO-VB-01228343                       USAO-VB-01228343


  7513                             USAO-VB-01325487                       USAO-VB-01325487


  7514                             USAO-VB-01297209                       USAO-VB-01297209


  7515                             USAO-VB-01172280                       USAO-VB-01172281




                                                                                              47
             Case 1:19-cr-10080-NMG Document 2166-1 Filed 09/07/21 Page 49 of 115



Exhibit #:                             Start Bates:                           End Bates:


  7516                             USAO-VB-01358357                       USAO-VB-01358358


  7517                             USAO-VB-01356283                       USAO-VB-01356284


  7518                             USAO-VB-01358906                       USAO-VB-01358906


  7519                             USAO-VB-01342826                       USAO-VB-01342827


  7520                             USAO-VB-01313276                       USAO-VB-01313277


  7521                             USAO-VB-01485162                       USAO-VB-01485162


  7522                             USAO-VB-01297462                       USAO-VB-01297462


  7523                             USAO-VB-01299902                       USAO-VB-01299902


  7524                             USAO-VB-01352148                       USAO-VB-01352149


  7525                             USAO-VB-01205973                       USAO-VB-01205973


  7526                             USAO-VB-01431982                       USAO-VB-01431982




                                                                                             48
             Case 1:19-cr-10080-NMG Document 2166-1 Filed 09/07/21 Page 50 of 115



Exhibit #:                             Start Bates:                           End Bates:


  7527                             USAO-VB-01354074                       USAO-VB-01354074


  7528                             USAO-VB-01208041                       USAO-VB-01208041


  7529                             USAO-VB-01192963                       USAO-VB-01192963


  7530                            VB-RECORDS-00124717                   VB-RECORDS-00124717


  7531                            VB-RECORDS-00124729                   VB-RECORDS-00124729


  7532                            VB-RECORDS-00124270                   VB-RECORDS-00124271


  7533                            VB-RECORDS-00120978                   VB-RECORDS-00120978


  7534                             USAO-VB-01211435                       USAO-VB-01211437


  7535                             USAO-VB-01372163                       USAO-VB-01372163


  7536                             USAO-VB-01461168                       USAO-VB-01461169


  7537                             USAO-VB-01296191                       USAO-VB-01296196




                                                                                              49
             Case 1:19-cr-10080-NMG Document 2166-1 Filed 09/07/21 Page 51 of 115



Exhibit #:                             Start Bates:                           End Bates:


  7538                             USAO-VB-01155538                       USAO-VB-01155538


  7539                             USAO-VB-01349069                       USAO-VB-01349069


  7540                             USAO-VB-01522052                       USAO-VB-01522053


  7541                             USAO-VB-01431170                       USAO-VB-01431171


  7542                             USAO-VB-01359963                       USAO-VB-01359964


  7543                             USAO-VB-01155562                       USAO-VB-01155562


  7544                             USAO-VB-01354529                       USAO-VB-01354529


  7545                             USAO-VB-01135249                       USAO-VB-01135252


  7546                             USAO-VB-01382429                       USAO-VB-01382430


  7547                             USAO-VB-01208670                       USAO-VB-01208671


  7548                             USAO-VB-01302392                       USAO-VB-01302392




                                                                                             50
             Case 1:19-cr-10080-NMG Document 2166-1 Filed 09/07/21 Page 52 of 115



Exhibit #:                             Start Bates:                           End Bates:


  7549                             USAO-VB-01302393                       USAO-VB-01302393


  7550                             USAO-VB-01215536                       USAO-VB-01215536


  7551                             USAO-VB-01148051                       USAO-VB-01148052


  7552                             USAO-VB-01219373                       USAO-VB-01219373


  7553                             USAO-VB-01221799                       USAO-VB-01221799


  7554                             USAO-VB-01221800                       USAO-VB-01221800


  7555                             USAO-VB-01359101                       USAO-VB-01359101


  7556                             USAO-VB-01189740                       USAO-VB-01189740


  7557                             USAO-VB-01195674                       USAO-VB-01195675


  7558                             USAO-VB-01475253                       USAO-VB-01475253


  7559                             USAO-VB-01517852                       USAO-VB-01517853




                                                                                             51
             Case 1:19-cr-10080-NMG Document 2166-1 Filed 09/07/21 Page 53 of 115



Exhibit #:                             Start Bates:                           End Bates:


  7560                             USAO-VB-01146861                       USAO-VB-01146861


  7561                             USAO-VB-01347551                       USAO-VB-01347553


  7562                             USAO-VB-01222417                       USAO-VB-01222417


  7563                             USAO-VB-01222123                       USAO-VB-01222124


  7564                             USAO-VB-01418736                       USAO-VB-01418736


  7565                             USAO-VB-01348296                       USAO-VB-01348297


  7566                             USAO-VB-01301731                       USAO-VB-01301732


  7567                             USAO-VB-01201782                       USAO-VB-01201782


  7568                             USAO-VB-01352566                       USAO-VB-01352566


  7569                             USAO-VB-01449032                       USAO-VB-01449033


  7570                             USAO-VB-01219087                       USAO-VB-01219088




                                                                                             52
             Case 1:19-cr-10080-NMG Document 2166-1 Filed 09/07/21 Page 54 of 115



Exhibit #:                             Start Bates:                           End Bates:


  7571                             USAO-VB-01218237                       USAO-VB-01218237


  7572                             USAO-VB-01485306                       USAO-VB-01485307


  7573                             USAO-VB-01230744                       USAO-VB-01230745


  7574                             USAO-VB-01485459                       USAO-VB-01485459


  7575                             USAO-VB-01222228                       USAO-VB-01222228


  7576                             USAO-VB-01356382                       USAO-VB-01356383


  7577                             USAO-VB-01428735                       USAO-VB-01428735


  7578                             USAO-VB-01429575                       USAO-VB-01429576


  7579                             USAO-VB-01297784                       USAO-VB-01297785


  7580                             USAO-VB-01359125                       USAO-VB-01359125


  7581                             USAO-VB-01222325                       USAO-VB-01222326




                                                                                             53
             Case 1:19-cr-10080-NMG Document 2166-1 Filed 09/07/21 Page 55 of 115



Exhibit #:                             Start Bates:                           End Bates:


  7582                             USAO-VB-01296260                       USAO-VB-01296261


  7583                             USAO-VB-01231178                       USAO-VB-01231179


  7584                             USAO-VB-01252748                       USAO-VB-01252749


  7585                             USAO-VB-01231871                       USAO-VB-01231871


  7586                             USAO-VB-01132650                       USAO-VB-01132651


  7587                             USAO-VB-00408093                       USAO-VB-00408097


  7588                             USAO-VB-00408135                       USAO-VB-00408135


  7589                             USAO-VB-00408150                       USAO-VB-00408150


  7590                            VB-RECORDS-00122667                   VB-RECORDS-00122667


  7591                             USAO-VB-01211510                       USAO-VB-01211511


  7592                             USAO-VB-01206011                       USAO-VB-01206012




                                                                                              54
             Case 1:19-cr-10080-NMG Document 2166-1 Filed 09/07/21 Page 56 of 115



Exhibit #:                             Start Bates:                           End Bates:


  7593                             USAO-VB-01351153                       USAO-VB-01351153


  7594                             USAO-VB-01462680                       USAO-VB-01462681


  7595                             USAO-VB-01232217                       USAO-VB-01232219


  7596                             USAO-VB-01435850                       USAO-VB-01435851


  7597                             USAO-VB-01435886                       USAO-VB-01435886


  7598                             USAO-VB-01208921                       USAO-VB-01208921


  7599                             USAO-VB-01300494                       USAO-VB-01300494


  7600                             USAO-VB-01231181                       USAO-VB-01231182


  7601                             USAO-VB-01227419                       USAO-VB-01227420


  7602                             USAO-VB-01215313                       USAO-VB-01215315


  7603                             USAO-VB-01452222                       USAO-VB-01452223




                                                                                             55
             Case 1:19-cr-10080-NMG Document 2166-1 Filed 09/07/21 Page 57 of 115



Exhibit #:                             Start Bates:                           End Bates:


  7604                             USAO-VB-01329528                       USAO-VB-01329529


  7605                             USAO-VB-01154864                       USAO-VB-01154864


  7606                             USAO-VB-01528922                       USAO-VB-01528923


  7607                             USAO-VB-01444554                       USAO-VB-01444554


  7608                             USAO-VB-01225966                       USAO-VB-01225967


  7609                             USAO-VB-01409189                       USAO-VB-01409196


  7610                             USAO-VB-01326815                       USAO-VB-01326815


  7611                             USAO-VB-01224534                       USAO-VB-01224534


  7612                               Check_DI_272.tif                       Check_DI_272.tif


  7613                               Check_DI_339.tif                       Check_DI_339.tif


  7614
                                     Check_DI_144.tif                       Check_DI_144.tif



                                                                                               56
             Case 1:19-cr-10080-NMG Document 2166-1 Filed 09/07/21 Page 58 of 115



Exhibit #:                             Start Bates:                           End Bates:


  7615
                                     Check_DI_043.tif                       Check_DI_043.tif

  7616                               Check_DI_119.tif                       Check_DI_119.tif


  7617                               Check_DI_156.tif                       Check_DI_156.tif


  7618                               Check_DI_450.tif                       Check_DI_450.tif


  7619
                                     Check_DI_365.tif                       Check_DI_365.tif

  7620                               Check_DI_223.tif                       Check_DI_223.tif


  7621                               Check_DI_342.tif                       Check_DI_342.tif


  7622                             USAO-VB-01231912                       USAO-VB-01231919


  7623                             USAO-VB-01221248                       USAO-VB-01221248


  7624                             USAO-VB-01341008                       USAO-VB-01341008


  7625                             USAO-VB-01185882                       USAO-VB-01185883




                                                                                               57
             Case 1:19-cr-10080-NMG Document 2166-1 Filed 09/07/21 Page 59 of 115



Exhibit #:                             Start Bates:                           End Bates:


  7626                             USAO-VB-01184322                       USAO-VB-01184323


  7627                             USAO-VB-01300093                       USAO-VB-01300094


  7628                               Check_DI_250.tif                       Check_DI_250.tif


  7629                               Check_DI_212.tif                       Check_DI_212.tif


  7630                             USAO-VB-01359001                       USAO-VB-01359002


  7631                             USAO-VB-01142883                       USAO-VB-01142883


  7632                             USAO-VB-01125123                       USAO-VB-01125124


  7633                            VB-RECORDS-00122075                   VB-RECORDS-00122076


  7634                             USAO-VB-01300502                       USAO-VB-01300502


  7635                             USAO-VB-01228418                       USAO-VB-01228419


  7636                             USAO-VB-01442298                       USAO-VB-01442298




                                                                                               58
             Case 1:19-cr-10080-NMG Document 2166-1 Filed 09/07/21 Page 60 of 115



Exhibit #:                             Start Bates:                           End Bates:


  7637                             USAO-VB-01172679                       USAO-VB-01172681


  7638
                                     Check_DI_418.tif                       Check_DI_418.tif

  7639
                                     Check_DI_199.tif                       Check_DI_199.tif

  7640                             USAO-VB-01483410                       USAO-VB-01483410


  7641                             USAO-VB-01494854                       USAO-VB-01494854


  7642                             USAO-VB-01403530                       USAO-VB-01403531


  7643                             USAO-VB-01414785                       USAO-VB-01414786


  7644                             USAO-VB-01480341                       USAO-VB-01480342


  7645                             USAO-VB-01395827                       USAO-VB-01395827


  7646                             USAO-VB-01373487                       USAO-VB-01373487


  7647                             USAO-VB-01466013                       USAO-VB-01466014




                                                                                               59
             Case 1:19-cr-10080-NMG Document 2166-1 Filed 09/07/21 Page 61 of 115



Exhibit #:                             Start Bates:                           End Bates:


  7648                             USAO-VB-01263377                       USAO-VB-01263377


  7649                             USAO-VB-01444271                       USAO-VB-01444271


  7650                             USAO-VB-01219086                       USAO-VB-01219086


  7651                             USAO-VB-01443060                       USAO-VB-01443061


  7652                             USAO-VB-01316441                       USAO-VB-01316441


  7653                             USAO-VB-01333615                       USAO-VB-01333617


  7654                             USAO-VB-01444848                       USAO-VB-01444849


  7655                             USAO-VB-01436181                       USAO-VB-01436181


  7656                             USAO-VB-01225970                       USAO-VB-01225971


  7657                             USAO-VB-01444750                       USAO-VB-01444750


  7658                             USAO-VB-01403983                       USAO-VB-01403984




                                                                                             60
             Case 1:19-cr-10080-NMG Document 2166-1 Filed 09/07/21 Page 62 of 115



Exhibit #:                             Start Bates:                           End Bates:


  7659                             USAO-VB-01400878                       USAO-VB-01400878


  7660                             USAO-VB-01355631                       USAO-VB-01355631


  7661                             USAO-VB-01199939                       USAO-VB-01199940


  7662                             USAO-VB-01315489                       USAO-VB-01315490


  7663                             USAO-VB-01327093                       USAO-VB-01327093


  7664                            VB-RECORDS-00121159                   VB-RECORDS-00121160


  7665                             USAO-VB-01407477                       USAO-VB-01407477


  7666                             USAO-VB-01268446                       USAO-VB-01268447


  7667                             USAO-VB-01476264                       USAO-VB-01476266


  7668                             USAO-VB-01209545                       USAO-VB-01209545


  7669                             USAO-VB-01354112                       USAO-VB-01354112




                                                                                              61
             Case 1:19-cr-10080-NMG Document 2166-1 Filed 09/07/21 Page 63 of 115



Exhibit #:                             Start Bates:                           End Bates:


  7670                             USAO-VB-01158356                       USAO-VB-01158360


  7671                             USAO-VB-01517461                       USAO-VB-01517463


  7672                             USAO-VB-01253988                       USAO-VB-01253989


  7673                             USAO-VB-01460316                       USAO-VB-01460316


  7674                             USAO-VB-01517508                       USAO-VB-01517509


  7675                             USAO-VB-01521854                       USAO-VB-01521855


  7676                             USAO-VB-01417222                       USAO-VB-01417225


  7677                             USAO-VB-01310834                       USAO-VB-01310836


  7678                             USAO-VB-01315644                       USAO-VB-01315647


  7679                             USAO-VB-01532362                       USAO-VB-01532362


  7680                             USAO-VB-01389714                       USAO-VB-01389714




                                                                                             62
             Case 1:19-cr-10080-NMG Document 2166-1 Filed 09/07/21 Page 64 of 115



Exhibit #:                             Start Bates:                           End Bates:


  7681                             USAO-VB-01417760                       USAO-VB-01417761


  7682                             USAO-VB-01321167                       USAO-VB-01321167


  7683                             USAO-VB-01369824                       USAO-VB-01369825


  7684                             USAO-VB-01411986                       USAO-VB-01411986


  7685                             USAO-VB-01130824                       USAO-VB-01130827


  7686                             USAO-VB-01123952                       USAO-VB-01123952


  7687                             USAO-VB-01329678                       USAO-VB-01329679


  7688                             USAO-VB-01318945                       USAO-VB-01318945


  7689                             USAO-VB-01221815                       USAO-VB-01221816


  7690                             USAO-VB-01290207                       USAO-VB-01290208


  7691                             USAO-VB-01290701                       USAO-VB-01290701




                                                                                             63
             Case 1:19-cr-10080-NMG Document 2166-1 Filed 09/07/21 Page 65 of 115



Exhibit #:                             Start Bates:                           End Bates:


  7692                             USAO-VB-01297552                       USAO-VB-01297552


  7693                             USAO-VB-01461248                       USAO-VB-01461248


  7694                             USAO-VB-01324902                       USAO-VB-01324902


  7695                             USAO-VB-01484145                       USAO-VB-01484145


  7696                             USAO-VB-01456553                       USAO-VB-01456553


  7697                             USAO-VB-01304832                       USAO-VB-01304834


  7698                             USAO-VB-01214127                       USAO-VB-01214127


  7699                             USAO-VB-01217829                       USAO-VB-01217829


  7700                             USAO-VB-01123557                       USAO-VB-01123557


  7701                             USAO-VB-01296915                       USAO-VB-01296916


  7702                             USAO-VB-01229964                       USAO-VB-01229964




                                                                                             64
             Case 1:19-cr-10080-NMG Document 2166-1 Filed 09/07/21 Page 66 of 115



Exhibit #:                             Start Bates:                           End Bates:


  7703                             USAO-VB-01319854                       USAO-VB-01319855


  7704                             USAO-VB-01515232                       USAO-VB-01515232


  7705                             USAO-VB-01312850                       USAO-VB-01312851


  7706                             USAO-VB-01121041                       USAO-VB-01121042


  7707                             USAO-VB-01432224                       USAO-VB-01432225


  7708                             USAO-VB-01435098                       USAO-VB-01435098


  7709                             USAO-VB-01461818                       USAO-VB-01461819


  7710                             USAO-VB-01430049                       USAO-VB-01430049


  7711                             USAO-VB-01179888                       USAO-VB-01179888


  7712                             USAO-VB-01297577                       USAO-VB-01297578


  7713                             USAO-VB-01469854                       USAO-VB-01469854




                                                                                             65
             Case 1:19-cr-10080-NMG Document 2166-1 Filed 09/07/21 Page 67 of 115



Exhibit #:                             Start Bates:                           End Bates:


  7714                             USAO-VB-01325927                       USAO-VB-01325927


  7715                             USAO-VB-01301976                       USAO-VB-01301976


  7716                             USAO-VB-01372164                       USAO-VB-01372164


  7717                             USAO-VB-01208128                       USAO-VB-01208128


  7718                             USAO-VB-01241943                       USAO-VB-01241943


  7719                             USAO-VB-01205365                       USAO-VB-01205365


  7720                             USAO-VB-01207365                       USAO-VB-01207365


  7721                             USAO-VB-01434849                       USAO-VB-01434849


  7722                             USAO-VB-01426933                       USAO-VB-01426934


  7723                             USAO-VB-01407665                       USAO-VB-01407667


  7724                             USAO-VB-01120494                       USAO-VB-01120495




                                                                                             66
             Case 1:19-cr-10080-NMG Document 2166-1 Filed 09/07/21 Page 68 of 115



Exhibit #:                             Start Bates:                           End Bates:


  7725                             USAO-VB-01185421                       USAO-VB-01185422


  7726                             USAO-VB-01222916                       USAO-VB-01222916


  7727                             USAO-VB-01314322                       USAO-VB-01314329


  7728                             USAO-VB-01349469                       USAO-VB-01349469


  7729                             USAO-VB-01185794                       USAO-VB-01185797


  7730                             USAO-VB-01185792                       USAO-VB-01185792


  7731                             USAO-VB-01450531                       USAO-VB-01450531


  7732                             USAO-VB-01323291                       USAO-VB-01323291


  7733                             USAO-VB-01357373                       USAO-VB-01357373


  7734                             USAO-VB-01227744                       USAO-VB-01227745


  7735                             USAO-VB-01229627                       USAO-VB-01229627




                                                                                             67
             Case 1:19-cr-10080-NMG Document 2166-1 Filed 09/07/21 Page 69 of 115



Exhibit #:                             Start Bates:                           End Bates:


  7736                             USAO-VB-01425511                       USAO-VB-01425511


  7737                             USAO-VB-01442152                       USAO-VB-01442152


  7738                             USAO-VB-01363999                       USAO-VB-01363999


  7739                             USAO-VB-01222813                       USAO-VB-01222813


  7740                             USAO-VB-01451945                       USAO-VB-01451946


  7741                             USAO-VB-01352608                       USAO-VB-01352608


  7742                             USAO-VB-01475599                       USAO-VB-01475599


  7743                             USAO-VB-01210268                       USAO-VB-01210268


  7744                             USAO-VB-01231211                       USAO-VB-01231211


  7745                             USAO-VB-01208808                       USAO-VB-01208808


  7746                             USAO-VB-01358502                       USAO-VB-01358504




                                                                                             68
             Case 1:19-cr-10080-NMG Document 2166-1 Filed 09/07/21 Page 70 of 115



Exhibit #:                             Start Bates:                           End Bates:


  7747                             USAO-VB-01239340                       USAO-VB-01239341


  7748                             USAO-VB-01358585                       USAO-VB-01358585


  7749                             USAO-VB-01199416                       USAO-VB-01199416


  7750                             USAO-VB-01209608                       USAO-VB-01209610


  7751                             USAO-VB-01199812                       USAO-VB-01199813


  7752                             USAO-VB-01166866                       USAO-VB-01166867


  7753                             USAO-VB-01533906                       USAO-VB-01533906


  7754                             USAO-VB-01325098                       USAO-VB-01325098


  7755                            VB-RECORDS-00710758                   VB-RECORDS-00710959


  7756                                 AB-001273                              AB-001273


  7757                                  CA000004                              CA000004




                                                                                              69
             Case 1:19-cr-10080-NMG Document 2166-1 Filed 09/07/21 Page 71 of 115



Exhibit #:                             Start Bates:                           End Bates:


  7758                                 AB-001338                              AB-001339


  7759                                 AB-001340                              AB-001340


  7760                                 AB-001341                              AB-001341


  7761                                 AB-001342                              AB-001342


  7762                                 AB-001343                              AB-001343


  7763                                 AB-001344                              AB-001352


  7764                                 AB-001353                              AB-001354


  7765                                 AB-001355                              AB-001355


  7766                                 AB-001356                              AB-001358


  7767                                 AB-001359                              AB-001360


  7768                                 AB-001361                              AB-001362




                                                                                           70
             Case 1:19-cr-10080-NMG Document 2166-1 Filed 09/07/21 Page 72 of 115



Exhibit #:                             Start Bates:                           End Bates:


  7769                                 AB-001363                              AB-001365


  7770                                 AB-001366                              AB-001369


  7771                                 AB-001370                              AB-001370


  7772                                 AB-001371                              AB-001372


  7773                                 AB-001373                              AB-001373


  7774                                 AB-001374                              AB-001374


  7775                                 AB-001375                              AB-001376


  7776                                 AB-001377                              AB-001378


  7777                                 AB-001379                              AB-001379


  7778                                 AB-001380                              AB-001381


  7779                                 AB-001382                              AB-001385




                                                                                           71
             Case 1:19-cr-10080-NMG Document 2166-1 Filed 09/07/21 Page 73 of 115



Exhibit #:                             Start Bates:                           End Bates:


  7780                                 AB-001386                              AB-001386


  7781                                 AB-001387                              AB-001387


  7782                                 AB-001388                              AB-001388


  7783                                 AB-001389                              AB-001389


  7784                                 AB-001390                              AB-001391


  7785                             USAO-VB-00199052                       USAO-VB-00199057


 7785A                             USAO-VB-00199051                       USAO-VB-00199051


  7786                             USAO-VB-00209323                       USAO-VB-00209332


  7787                             USAO-VB-00209333                       USAO-VB-00209342


  7788                             USAO-VB-00213295                       USAO-VB-00213295


  7789                             USAO-VB-00213296                       USAO-VB-00213296




                                                                                             72
             Case 1:19-cr-10080-NMG Document 2166-1 Filed 09/07/21 Page 74 of 115



Exhibit #:                             Start Bates:                           End Bates:


  7790                             USAO-VB-00233566                       USAO-VB-00233566


  7791                             USAO-VB-00233567                       USAO-VB-00233567


  7792                             USAO-VB-00233569                       USAO-VB-00233569


  7793                             USAO-VB-00233570                       USAO-VB-00233570


  7794                             USAO-VB-00233597                       USAO-VB-00233597


  7795                             USAO-VB-00233598                       USAO-VB-00233598


  7796                             USAO-VB-00233599                       USAO-VB-00233599


  7797                             USAO-VB-00233600                       USAO-VB-00233600


  7798                             USAO-VB-00233601                       USAO-VB-00233601


  7799                             USAO-VB-00233602                       USAO-VB-00233602


  7800                             USAO-VB-01180982                       USAO-VB-01180984




                                                                                             73
             Case 1:19-cr-10080-NMG Document 2166-1 Filed 09/07/21 Page 75 of 115



Exhibit #:                             Start Bates:                           End Bates:


  7801                             USAO-VB-01183249                       USAO-VB-01183250


  7802                             USAO-VB-01184985                       USAO-VB-01184987


  7803                             USAO-VB-01196724                       USAO-VB-01196725


  7804                             USAO-VB-01208989                       USAO-VB-01208991


  7805                             USAO-VB-01210243                       USAO-VB-01210244


  7806                             USAO-VB-01210300                       USAO-VB-01210301


  7807                             USAO-VB-01210807                       USAO-VB-01210807


  7808                             USAO-VB-01213531                       USAO-VB-01213531


  7809                             USAO-VB-01213532                       USAO-VB-01213532


  7810                             USAO-VB-01213967                       USAO-VB-01213968


  7811                             USAO-VB-01214814                       USAO-VB-01214815




                                                                                             74
             Case 1:19-cr-10080-NMG Document 2166-1 Filed 09/07/21 Page 76 of 115



Exhibit #:                             Start Bates:                           End Bates:


  7812                             USAO-VB-01215234                       USAO-VB-01215234


  7813                             USAO-VB-01215319                       USAO-VB-01215320


  7814                             USAO-VB-01215578                       USAO-VB-01215578


  7815                             USAO-VB-01216120                       USAO-VB-01216120


  7816                             USAO-VB-01217448                       USAO-VB-01217452


  7817                             USAO-VB-01217530                       USAO-VB-01217532


  7818                             USAO-VB-01217645                       USAO-VB-01217646


  7819                             USAO-VB-01217945                       USAO-VB-01217945


  7820                             USAO-VB-01218184                       USAO-VB-01218185


  7821                             USAO-VB-01218307                       USAO-VB-01218307


  7822                             USAO-VB-01218753                       USAO-VB-01218753




                                                                                             75
             Case 1:19-cr-10080-NMG Document 2166-1 Filed 09/07/21 Page 77 of 115



Exhibit #:                             Start Bates:                           End Bates:


  7823                             USAO-VB-01218897                       USAO-VB-01218897


  7824                             USAO-VB-01220015                       USAO-VB-01220015


  7825                             USAO-VB-01220016                       USAO-VB-01220016


  7826                             USAO-VB-01221231                       USAO-VB-01221231


  7827                             USAO-VB-01221232                       USAO-VB-01221232


  7828                             USAO-VB-01221846                       USAO-VB-01221846


  7829                             USAO-VB-01222213                       USAO-VB-01222213


  7830                             USAO-VB-01222214                       USAO-VB-01222214


  7831                             USAO-VB-01223032                       USAO-VB-01223032


  7832                             USAO-VB-01223033                       USAO-VB-01223033


  7833                             USAO-VB-01223130                       USAO-VB-01223130




                                                                                             76
             Case 1:19-cr-10080-NMG Document 2166-1 Filed 09/07/21 Page 78 of 115



Exhibit #:                             Start Bates:                           End Bates:


  7834                             USAO-VB-01223131                       USAO-VB-01223131


  7835                             USAO-VB-01224697                       USAO-VB-01224697


  7836                             USAO-VB-01226219                       USAO-VB-01226219


  7837                             USAO-VB-01226220                       USAO-VB-01226220


  7838                             USAO-VB-01228604                       USAO-VB-01228604


  7839                             USAO-VB-01228605                       USAO-VB-01228605


  7840                             USAO-VB-01228874                       USAO-VB-01228874


  7841                             USAO-VB-01228875                       USAO-VB-01228875


  7842                             USAO-VB-01228940                       USAO-VB-01228940


  7843                             USAO-VB-01228941                       USAO-VB-01228941


  7844                             USAO-VB-01228944                       USAO-VB-01228944




                                                                                             77
             Case 1:19-cr-10080-NMG Document 2166-1 Filed 09/07/21 Page 79 of 115



Exhibit #:                             Start Bates:                           End Bates:


  7845                             USAO-VB-01228945                       USAO-VB-01228945


  7846                             USAO-VB-01229648                       USAO-VB-01229648


  7847                             USAO-VB-01229708                       USAO-VB-01229708


  7848                             USAO-VB-01229929                       USAO-VB-01229929


  7849                             USAO-VB-01229951                       USAO-VB-01229951


  7850                             USAO-VB-01229952                       USAO-VB-01229952


  7851                             USAO-VB-01230970                       USAO-VB-01230971


  7852                             USAO-VB-01232900                       USAO-VB-01232900


  7853                             USAO-VB-01232901                       USAO-VB-01232901


  7854                             USAO-VB-01241759                       USAO-VB-01241763


  7855                             USAO-VB-01253825                       USAO-VB-01253826




                                                                                             78
             Case 1:19-cr-10080-NMG Document 2166-1 Filed 09/07/21 Page 80 of 115



Exhibit #:                             Start Bates:                           End Bates:


  7856                             USAO-VB-01270458                       USAO-VB-01270459


  7857                             USAO-VB-01296858                       USAO-VB-01296858


  7858                             USAO-VB-01298252                       USAO-VB-01298253


  7859                             USAO-VB-01299710                       USAO-VB-01299710


  7860                             USAO-VB-01301607                       USAO-VB-01301607


  7861                             USAO-VB-01302555                       USAO-VB-01302555


  7862                             USAO-VB-01308469                       USAO-VB-01308469


  7863                             USAO-VB-01308927                       USAO-VB-01308927


  7864                             USAO-VB-01308929                       USAO-VB-01308929


  7865                             USAO-VB-01312038                       USAO-VB-01312038


  7866                             USAO-VB-01313111                       USAO-VB-01313113




                                                                                             79
             Case 1:19-cr-10080-NMG Document 2166-1 Filed 09/07/21 Page 81 of 115



Exhibit #:                             Start Bates:                           End Bates:


  7867                             USAO-VB-01313115                       USAO-VB-01313115


  7868                             USAO-VB-01313116                       USAO-VB-01313116


  7869                             USAO-VB-01313202                       USAO-VB-01313204


  7870                             USAO-VB-01316164                       USAO-VB-01316164


  7871                             USAO-VB-01316166                       USAO-VB-01316166


  7872                             USAO-VB-01316448                       USAO-VB-01316448


  7873                             USAO-VB-01317938                       USAO-VB-01317938


  7874                             USAO-VB-01317947                       USAO-VB-01317947


  7875                             USAO-VB-01319142                       USAO-VB-01319142


  7876                             USAO-VB-01323070                       USAO-VB-01323070


  7877                             USAO-VB-01323861                       USAO-VB-01323862




                                                                                             80
             Case 1:19-cr-10080-NMG Document 2166-1 Filed 09/07/21 Page 82 of 115



Exhibit #:                             Start Bates:                           End Bates:


  7878                             USAO-VB-01323990                       USAO-VB-01324004


  7879                             USAO-VB-01324470                       USAO-VB-01324470


  7880                             USAO-VB-01326738                       USAO-VB-01326740


  7881                             USAO-VB-01326777                       USAO-VB-01326779


  7882                             USAO-VB-01340397                       USAO-VB-01340397


  7883                             USAO-VB-01340398                       USAO-VB-01340398


  7884                             USAO-VB-01340429                       USAO-VB-01340429


  7885                             USAO-VB-01342271                       USAO-VB-01342271


  7886                             USAO-VB-01342272                       USAO-VB-01342274


  7887                             USAO-VB-01346670                       USAO-VB-01346670


  7888                             USAO-VB-01348031                       USAO-VB-01348031




                                                                                             81
             Case 1:19-cr-10080-NMG Document 2166-1 Filed 09/07/21 Page 83 of 115



Exhibit #:                             Start Bates:                           End Bates:


  7889                             USAO-VB-01349625                       USAO-VB-01349625


  7890                             USAO-VB-01358194                       USAO-VB-01358194


  7891                             USAO-VB-01361277                       USAO-VB-01361277


  7892                             USAO-VB-01361278                       USAO-VB-01361278


  7893                             USAO-VB-01364096                       USAO-VB-01364096


  7894                             USAO-VB-01364117                       USAO-VB-01364117


  7895                             USAO-VB-01364118                       USAO-VB-01364118


  7896                             USAO-VB-01364859                       USAO-VB-01364860


  7897                             USAO-VB-01364931                       USAO-VB-01364931


  7898                             USAO-VB-01364932                       USAO-VB-01364932


  7899                             USAO-VB-01364933                       USAO-VB-01364934




                                                                                             82
             Case 1:19-cr-10080-NMG Document 2166-1 Filed 09/07/21 Page 84 of 115



Exhibit #:                             Start Bates:                           End Bates:


  7900                             USAO-VB-01364936                       USAO-VB-01364941


  7901                             USAO-VB-01366423                       USAO-VB-01366424


  7902                             USAO-VB-01372117                       USAO-VB-01372117


  7903                             USAO-VB-01372488                       USAO-VB-01372489


  7904                             USAO-VB-01394896                       USAO-VB-01394896


  7905                             USAO-VB-01397121                       USAO-VB-01397122


  7906                             USAO-VB-01397123                       USAO-VB-01397133


  7907                             USAO-VB-01397134                       USAO-VB-01397149


  7908                             USAO-VB-01397150                       USAO-VB-01397150


  7909                             USAO-VB-01398600                       USAO-VB-01398600


  7910                             USAO-VB-01401804                       USAO-VB-01401826




                                                                                             83
             Case 1:19-cr-10080-NMG Document 2166-1 Filed 09/07/21 Page 85 of 115



Exhibit #:                             Start Bates:                           End Bates:


  7911                             USAO-VB-01402377                       USAO-VB-01402377


  7912                             USAO-VB-01402378                       USAO-VB-01402400


  7913                             USAO-VB-01404864                       USAO-VB-01404867


  7914                             USAO-VB-01405214                       USAO-VB-01405215


  7915                             USAO-VB-01405581                       USAO-VB-01405581


  7916                             USAO-VB-01421198                       USAO-VB-01421198


  7917                             USAO-VB-01426265                       USAO-VB-01426265


 7917A                             USAO-VB-01426266                       USAO-VB-01426266


  7918                             USAO-VB-01426841                       USAO-VB-01426842


  7919                             USAO-VB-01427102                       USAO-VB-01427103


  7920                             USAO-VB-01428561                       USAO-VB-01428561




                                                                                             84
             Case 1:19-cr-10080-NMG Document 2166-1 Filed 09/07/21 Page 86 of 115



Exhibit #:                             Start Bates:                           End Bates:


  7921                             USAO-VB-01434061                       USAO-VB-01434062


  7922                             USAO-VB-01435504                       USAO-VB-01435504


  7923                             USAO-VB-01435576                       USAO-VB-01435576


  7924                             USAO-VB-01435587                       USAO-VB-01435587


  7925                             USAO-VB-01435768                       USAO-VB-01435768


  7926                             USAO-VB-01436672                       USAO-VB-01436672


  7927                             USAO-VB-01436673                       USAO-VB-01436673


  7928                             USAO-VB-01441247                       USAO-VB-01441247


  7929                             USAO-VB-01441674                       USAO-VB-01441674


  7930                             USAO-VB-01441675                       USAO-VB-01441675


  7931                             USAO-VB-01445234                       USAO-VB-01445235




                                                                                             85
             Case 1:19-cr-10080-NMG Document 2166-1 Filed 09/07/21 Page 87 of 115



Exhibit #:                             Start Bates:                           End Bates:


  7932                             USAO-VB-01453161                       USAO-VB-01453161


  7933                             USAO-VB-01454289                       USAO-VB-01454290


  7934                             USAO-VB-01454729                       USAO-VB-01454729


  7935                             USAO-VB-01454732                       USAO-VB-01454732


  7936                             USAO-VB-01459556                       USAO-VB-01459557


  7937                             USAO-VB-01472550                       USAO-VB-01472550


  7938                             USAO-VB-01482311                       USAO-VB-01482311


  7939                             USAO-VB-01494811                       USAO-VB-01494811


  7940                             USAO-VB-01495442                       USAO-VB-01495442


  7941                             USAO-VB-01495443                       USAO-VB-01495443


  7942                             USAO-VB-01496473                       USAO-VB-01496475




                                                                                             86
             Case 1:19-cr-10080-NMG Document 2166-1 Filed 09/07/21 Page 88 of 115



Exhibit #:                             Start Bates:                           End Bates:


  7943                             USAO-VB-01496476                       USAO-VB-01496476


  7944                             USAO-VB-01496477                       USAO-VB-01496477


  7945                             USAO-VB-01499865                       USAO-VB-01499865


  7946                             USAO-VB-01503065                       USAO-VB-01503065


  7947                             USAO-VB-01509239                       USAO-VB-01509239


  7948                             USAO-VB-01509240                       USAO-VB-01509240


  7949                             USAO-VB-01514209                       USAO-VB-01514210


  7950                             USAO-VB-01520124                       USAO-VB-01520124


  7951                             USAO-VB-01520982                       USAO-VB-01520982


  7952                             USAO-VB-01522954                       USAO-VB-01522954


  7953                             USAO-VB-01596769                       USAO-VB-01596771




                                                                                             87
             Case 1:19-cr-10080-NMG Document 2166-1 Filed 09/07/21 Page 89 of 115



Exhibit #:                             Start Bates:                           End Bates:


  7954                             USAO-VB-01597025                       USAO-VB-01597025


  7955                             USAO-VB-01597026                       USAO-VB-01597031


  7956                             USAO-VB-01597162                       USAO-VB-01597162


 7956A                             USAO-VB-01597163                       USAO-VB-01597164


  7957                             USAO-VB-01597261                       USAO-VB-01597261


  7958                             USAO-VB-01597308                       USAO-VB-01597308


  7959                             USAO-VB-01597383                       USAO-VB-01597383


  7960                             USAO-VB-01597491                       USAO-VB-01597491


  7961                             USAO-VB-01597562                       USAO-VB-01597562


  7962                             USAO-VB-01597565                       USAO-VB-01597565


  7963                             USAO-VB-01597867                       USAO-VB-01597867




                                                                                             88
             Case 1:19-cr-10080-NMG Document 2166-1 Filed 09/07/21 Page 90 of 115



Exhibit #:                             Start Bates:                           End Bates:


  7964                             USAO-VB-01597868                       USAO-VB-01597876


  7965                             USAO-VB-01598269                       USAO-VB-01598270


  7966                             USAO-VB-01598327                       USAO-VB-01598328


  7967                             USAO-VB-01598430                       USAO-VB-01598431


  7968                             USAO-VB-01598463                       USAO-VB-01598464


  7969                             USAO-VB-01598466                       USAO-VB-01598474


  7970                             USAO-VB-01598508                       USAO-VB-01598508


  7971                             USAO-VB-01598509                       USAO-VB-01598513


  7972                             USAO-VB-01598520                       USAO-VB-01598521

                                   USAO-VB-01598522                       USAO-VB-01598522
  7973


  7974                             USAO-VB-01598592                       USAO-VB-01598592




                                                                                             89
             Case 1:19-cr-10080-NMG Document 2166-1 Filed 09/07/21 Page 91 of 115



Exhibit #:                             Start Bates:                           End Bates:


  7975                             USAO-VB-01598593                       USAO-VB-01598593


  7976                             USAO-VB-01599511                       USAO-VB-01599511


  7977                             USAO-VB-01599664                       USAO-VB-01599664


  7978                             USAO-VB-01599665                       USAO-VB-01599666


  7979                             USAO-VB-01599752                       USAO-VB-01599752


  7980                             USAO-VB-01599753                       USAO-VB-01599754


  7981                             USAO-VB-01599801                       USAO-VB-01599801


  7982                             USAO-VB-01599841                       USAO-VB-01599842


  7983                             USAO-VB-01600837                       USAO-VB-01600837


  7984                             USAO-VB-01601190                       USAO-VB-01601190


  7985                             USAO-VB-01601337                       USAO-VB-01601337




                                                                                             90
             Case 1:19-cr-10080-NMG Document 2166-1 Filed 09/07/21 Page 92 of 115



Exhibit #:                             Start Bates:                           End Bates:


  7986                             USAO-VB-01601338                       USAO-VB-01601338


  7987                             USAO-VB-01601339                       USAO-VB-01601339


  7988                             USAO-VB-01601340                       USAO-VB-01601340


  7989                             USAO-VB-01602213                       USAO-VB-01602214


  7990                             USAO-VB-01602249                       USAO-VB-01602249


  7991                             USAO-VB-01602606                       USAO-VB-01602607


  7992                             USAO-VB-01602612                       USAO-VB-01602612


  7993                             USAO-VB-01602643                       USAO-VB-01602643


  7994                             USAO-VB-01602737                       USAO-VB-01602738


  7995                             USAO-VB-01602879                       USAO-VB-01602879


  7996                             USAO-VB-01604182                       USAO-VB-01604182




                                                                                             91
             Case 1:19-cr-10080-NMG Document 2166-1 Filed 09/07/21 Page 93 of 115



Exhibit #:                             Start Bates:                           End Bates:


  7997                             USAO-VB-01604184                       USAO-VB-01604184


  7998                             USAO-VB-01604188                       USAO-VB-01604188


  7999                             USAO-VB-01604273                       USAO-VB-01604273


  8000                             USAO-VB-01604740                       USAO-VB-01604742


  8001                             USAO-VB-01604744                       USAO-VB-01604745


  8002                             USAO-VB-01604761                       USAO-VB-01604765


  8003                             USAO-VB-01604793                       USAO-VB-01604794


  8004                             USAO-VB-01604977                       USAO-VB-01604977


  8005                             USAO-VB-01605349                       USAO-VB-01605349


  8006                             USAO-VB-01605350                       USAO-VB-01605350


  8007                             USAO-VB-01605351                       USAO-VB-01605351




                                                                                             92
             Case 1:19-cr-10080-NMG Document 2166-1 Filed 09/07/21 Page 94 of 115



Exhibit #:                             Start Bates:                           End Bates:


  8008                             USAO-VB-01605508                       USAO-VB-01605509


  8009                             USAO-VB-01605599                       USAO-VB-01605599


  8010                             USAO-VB-01605600                       USAO-VB-01605600


  8011                             USAO-VB-01605601                       USAO-VB-01605601


  8012                             USAO-VB-01605602                       USAO-VB-01605602


  8013                             USAO-VB-01605603                       USAO-VB-01605603


  8014                             USAO-VB-01605754                       USAO-VB-01605754


  8015                             USAO-VB-01605778                       USAO-VB-01605778


  8016                             USAO-VB-01605779                       USAO-VB-01605782


  8017                             USAO-VB-01606085                       USAO-VB-01606086


  8018                             USAO-VB-01606165                       USAO-VB-01606165




                                                                                             93
             Case 1:19-cr-10080-NMG Document 2166-1 Filed 09/07/21 Page 95 of 115



Exhibit #:                             Start Bates:                           End Bates:


  8019                             USAO-VB-01606421                       USAO-VB-01606421


  8020                             USAO-VB-01606452                       USAO-VB-01606452


  8021                             USAO-VB-01699365                       USAO-VB-01699368


  8022                             USAO-VB-01699392                       USAO-VB-01699392


  8023                             USAO-VB-01699393                       USAO-VB-01699393


  8024                             USAO-VB-01708017                       USAO-VB-01708017


  8025                             USAO-VB-01710880                       USAO-VB-01710880


  8026                            VB-RECORDS-00123271                   VB-RECORDS-00123271


  8027                            VB-RECORDS-00123365                   VB-RECORDS-00123365


  8028                            VB-RECORDS-00123366                   VB-RECORDS-00123366


  8029                            VB-RECORDS-00131617                   VB-RECORDS-00131617




                                                                                              94
             Case 1:19-cr-10080-NMG Document 2166-1 Filed 09/07/21 Page 96 of 115



Exhibit #:                             Start Bates:                           End Bates:


  8030                            VB-RECORDS-00131632                   VB-RECORDS-00131633


  8031                            VB-RECORDS-00131646                   VB-RECORDS-00131648


  8032                            VB-RECORDS-00329207                   VB-RECORDS-00329208


  8033                            VB-RECORDS-00329226                   VB-RECORDS-00329227


  8034                            VB-RECORDS-00438503                   VB-RECORDS-00438503


  8035                             WilsonSW-00153378                      WilsonSW-00153378


  8036                             WilsonSW-00153603                      WilsonSW-00153603


  8037                             WilsonSW-00156188                      WilsonSW-00156192


  8038                            WILSONSW-00162589                      WILSONSW-001625892


  8039                            WILSONSW-00163611                      WILSONSW-00163612


  8040                             WilsonSW-00251295                      WilsonSW-00251295




                                                                                              95
             Case 1:19-cr-10080-NMG Document 2166-1 Filed 09/07/21 Page 97 of 115



Exhibit #:                             Start Bates:                           End Bates:


  8041                                 AB-001392                              AB-001393


  8042                                 AB-001394                              AB-001429


  8043                                 AB-001430                              AB-001430


  8044                             USAO-VB-01605811                       USAO-VB-01605811


  8045                                 AB-001332                              AB-001334


  8046                                 AB-001336                              AB-001336


  8047                            VB-RECORDS-00131645                   VB-RECORDS-00131645


  8048                                 AB-001431                              AB-001431


  8049                                 AB-001432                              AB-001437


  8050                                 AB-001438                              AB-001439


  8051                                 AB-001440                              AB-001444




                                                                                              96
             Case 1:19-cr-10080-NMG Document 2166-1 Filed 09/07/21 Page 98 of 115



Exhibit #:                             Start Bates:                           End Bates:


  8052                                 AB-001445                              AB-001449


  8053                                 AB-001450                              AB-001450


  8054                                 AB-001451                              AB-001454


  8055                                 AB-001455                              AB-001574


  8056                                 AB-001893                              AB-001893


  8057                                 AB-001894                              AB-001920


  8058                                 AB-001293                              AB-001298


  8059                                 AB-001304                              AB-001304


  8060                                 AB-001305                              AB-001306


  8061                                 AB-001307                              AB-001308


  8062                                 AB-001279                              AB-001279




                                                                                           97
             Case 1:19-cr-10080-NMG Document 2166-1 Filed 09/07/21 Page 99 of 115



Exhibit #:                             Start Bates:                           End Bates:


  8063                                 AB-001280                              AB-001280


  8064                                 AB-001278                              AB-001278


  8065                                 AB-001287                              AB-001292


  8066                                 AB-001274                              AB-001275


  8067                                 AB-001276                              AB-001277


  8068                                 AB-001299                              AB-001303


  8069                                 AB-001309                              AB-001309


  8070                                 AB-001310                              AB-001311


  8071                                 AB-001285                              AB-001286


  8072                                 AB-001283                              AB-001284


  8073                                 AB-001281                              AB-001281




                                                                                           98
             Case 1:19-cr-10080-NMG Document 2166-1 Filed 09/07/21 Page 100 of 115



Exhibit #:                             Start Bates:                            End Bates:


  8074                                  AB-001282                              AB-001282


  8075                                  AB-001337                              AB-001337


  8076                                  AB-001312                              AB-001312


  8077                                  AB-001313                              AB-001313


  8078                                  AB-001321                              AB-001323


  8079                                  AB-001314                              AB-001316


  8080                                  AB-001317                              AB-001320


  8081                                  AB-001324                              AB-001325


  8082                                  AB-001328                              AB-001331


  8083                                  AB-001335                              AB-001335


  8084                                  AB-001326                              AB-001327




                                                                                            99
             Case 1:19-cr-10080-NMG Document 2166-1 Filed 09/07/21 Page 101 of 115



Exhibit #:                                Start Bates:                                 End Bates:


  8085                               USAO-VB-01708576                             USAO-VB-01708580


  8086                               USAO-VB-01599776                             USAO-VB-01599777


  8087                                    AB-001581                                    AB-001581


  8088                                    AB-001582                                    AB-001583


  8089                                    AB-001584                                    AB-001584

  8090                                    AB-001585                                    AB-001585

                                           AB-001586                                    AB-001586
  8091                    A copy of the Key SAT Student Workbook is    A copy of the Key SAT Student Workbook is
                              available for inspection upon request        available for inspection upon request



                                          AB-001587                                    AB-001587
  8092                       A copy of “Getting In” is available for      A copy of “Getting In” is available for
                                    inspection upon request                      inspection upon request


  8093                            Rick Singer Plea Agreement                   Rick Singer Plea Agreement




                                                                                                                100
             Case 1:19-cr-10080-NMG Document 2166-1 Filed 09/07/21 Page 102 of 115



Exhibit #:                               Start Bates:                             End Bates:


  8094                        Rick Singer Cooperation Agreement        Rick Singer Cooperation Agreement


  8095                            Laura Janke Plea Agreement               Laura Janke Plea Agreement


  8096                        Laura Janke Cooperation Agreement        Laura Janke Cooperation Agreement


  8097                         Ali Khosroshahin Plea Agreement          Ali Khosroshahin Plea Agreement


  8098                      Ali Khosroshahin Cooperation Agreement   Ali Khosroshahin Cooperation Agreement


  8099                          Steven Masera Plea Agreement             Steven Masera Plea Agreement


  8100                       Steven Masera Cooperation Agreement      Steven Masera Cooperation Agreement


  8101                          Mikaela Sanford Plea Agreement           Mikaela Sanford Plea Agreement


  8102                      Mikaela Sanford Cooperation Agreement    Mikaela Sanford Cooperation Agreement


  8103                          Davina Isackson Plea Agreement           Davina Isackson Plea Agreement


  8104                      Davina Isackson Cooperation Agreement    Davina Isackson Cooperation Agreement




                                                                                                          101
             Case 1:19-cr-10080-NMG Document 2166-1 Filed 09/07/21 Page 103 of 115



Exhibit #:                                Start Bates:                                End Bates:


  8105                           Bruce Isackson Plea Agreement               Bruce Isackson Plea Agreement


  8106                       Bruce Isackson Cooperation Agreement         Bruce Isackson Cooperation Agreement


  8107                           Igor Dvorskiy Plea Agreement                 Igor Dvorskiy Plea Agreement


  8108                       Igor Dvorskiy Cooperation Agreement          Igor Dvorskiy Cooperation Agreement


  8109                            Mark Riddell Plea Agreement                 Mark Riddell Plea Agreement


  8110                        Mark Riddell Cooperation Agreement          Mark Riddell Cooperation Agreement


  8111                                    AB-001588                                   AB-001588


  8112                                    AB-001592                                   AB-001598

                          The Edge College and Career Network (6275)   The Edge College and Career Network (6275)
  8113
                                          Docs3.pdf                                    Docs3.pdf

  8114                                    AB-000845                                   AB-000848


  8115                        Success is Peace of Mind Presentation       Success is Peace of Mind Presentation




                                                                                                              102
             Case 1:19-cr-10080-NMG Document 2166-1 Filed 09/07/21 Page 104 of 115



Exhibit #:                             Start Bates:                            End Bates:


  8116                              USAO-VB-00123737                       USAO-VB-00123738


  8117                              USAO-VB-00192674                       USAO-VB-00192674


  8118                              USAO-VB-00221193                       USAO-VB-00221195


  8119                              USAO-VB-00230143                       USAO-VB-00230143


  8120                              USAO-VB-01598069                       USAO-VB-01598069


  8121                              USAO-VB-01599166                       USAO-VB-01599166


  8122                              USAO-VB-01599168                       USAO-VB-01599168


  8123                              USAO-VB-01604996                       USAO-VB-01604996


  8124                              USAO-VB-01605613                       USAO-VB-01605613


  8125                            VB-RECORDS-00486209                    VB-RECORDS-00486425


  8126                              USAO-VB-00199061                       USAO-VB-00199061




                                                                                               103
             Case 1:19-cr-10080-NMG Document 2166-1 Filed 09/07/21 Page 105 of 115



Exhibit #:                             Start Bates:                            End Bates:


  8127                                  AB-001589                              AB-001591


  8128                                  AB-001921                              AB-001930


  8129                                  AB-001605                              AB-001606


  8130                                  AB-001607                              AB-001611


  8131                                  AB-001612                              AB-001612


  8132                                  AB-001931                              AB-001935


  8133                                  AB-001615                              AB-001618


  8134                                RD0000018939                           RD000001841


  8135                                RD0000009303                           RD0000009331


  8136                                  AB-001619                              AB-001622


  8137                                  AB-001623                              AB-001626




                                                                                            104
             Case 1:19-cr-10080-NMG Document 2166-1 Filed 09/07/21 Page 106 of 115



Exhibit #:                              Start Bates:                            End Bates:


  8138                                   AB-001627                              AB-001628


  8139                                   AB-001629                              AB-001630


  8140                                   AB-001631                              AB-001631

                                Singer Meredith Mariott Video          Singer Meredith Mariott Video
  8141
                                      (VTS_01_1.VOB)                         (VTS_01_1.VOB)

  8142                                   AB-001632                              AB-001633


  8143                                   AB-001634                              AB-001635


  8144                                   AB-001636                              AB-001636


  8145                                   AB-001637                              AB-001638


  8146                                   AB-001639                              AB-001640


  8147                                   AB-001641                              AB-001642


  8148                                   AB-001643                              AB-001643




                                                                                                       105
             Case 1:19-cr-10080-NMG Document 2166-1 Filed 09/07/21 Page 107 of 115



Exhibit #:                             Start Bates:                            End Bates:


  8149                                  AB-001644                              AB-001646


  8150                                  AB-001647                              AB-001647


  8151                                  AB-001648                              AB-001649


  8152                                  AB-001650                              AB-001650


  8153                                  AB-001651                              AB-001652


  8154                                  AB-001653                              AB-001653


  8155                                  AB-001654                              AB-001654


  8156                                  AB-001655                              AB-001656


  8157                                  AB-001657                              AB-001657


  8158                                  AB-001658                              AB-001659


  8159                                  AB-001660                              AB-001661




                                                                                            106
             Case 1:19-cr-10080-NMG Document 2166-1 Filed 09/07/21 Page 108 of 115



Exhibit #:                             Start Bates:                            End Bates:


  8160                                  AB-001662                              AB-001663


  8161                                  AB-001664                              AB-001665


  8162                                  AB-001666                              AB-001667


  8163                                  AB-001668                              AB-001669


  8164                                  AB-001670                              AB-001671


  8165                                  AB-001672                              AB-001672


  8166                                  AB-001673                              AB-001674


  8167                                  AB-001675                              AB-001675


  8168                                  AB-001676                              AB-001676


  8169                                  AB-001677                              AB-001677


  8170                                  AB-001678                              AB-001681




                                                                                            107
             Case 1:19-cr-10080-NMG Document 2166-1 Filed 09/07/21 Page 109 of 115



Exhibit #:                               Start Bates:                                 End Bates:


  8171                                   AB-001682                                    AB-001683


  8172                                   AB-001684                                    AB-001685


  8173                                   AB-001686                                    AB-001686


  8174                                   AB-001687                                    AB-001687


  8175                                   AB-001688                                    AB-001688


  8176                                   AB-001689                                    AB-001689


  8177                                   AB-001690                                    AB-001690


  8178                                   AB-001691                                    AB-001691


  8179                                   AB-001692                                    AB-001692


  8180                                   AB-001693                                    AB-001694

                          The Edge College and Career Network (6275)   The Edge College and Career Network (6275)
  8181
                                          Docs2.pdf                                    Docs2.pdf



                                                                                                            108
             Case 1:19-cr-10080-NMG Document 2166-1 Filed 09/07/21 Page 110 of 115



Exhibit #:                             Start Bates:                            End Bates:


  8182                                 Session 9350                           Session 9350


  8183                                  AB-001695                              AB-001696


  8184                                  AB-001697                              AB-001699


  8185                                  AB-001700                              AB-001700


  8186                                  AB-001701                              AB-001701


  8187                                 Session 8137                           Session 8137


  8188                                 Session 8138                           Session 8138


  8189                            VB-RECORDS-00473279                    VB-RECORDS-00473279


  8190                                  AB-001791                              AB-001795


  8191                                  AB-001796                              AB-001799


  8192                                  AB-001800                              AB-001803




                                                                                               109
             Case 1:19-cr-10080-NMG Document 2166-1 Filed 09/07/21 Page 111 of 115



Exhibit #:                             Start Bates:                            End Bates:


  8193                                  AB-001804                              AB-001806


  8194                                  AB-001789                              AB-001790


  8195                              USAO-VB-00188081                       USAO-VB-00188081


  8196                              USAO-VB-01602508                       USAO-VB-01602510


  8197                              USAO-VB-00157107                       USAO-VB-00157109


  8198                              USAO-VB-01605873                       USAO-VB-01605875


  8199                              USAO-VB-01596021                       USAO-VB-01596021


  8200                                  AB-001813                              AB-001814


  8201                                  AB-001807                              AB-001807


  8202                                  AB-001808                              AB-001808


  8203                                  AB-001809                              AB-001809




                                                                                              110
             Case 1:19-cr-10080-NMG Document 2166-1 Filed 09/07/21 Page 112 of 115



Exhibit #:                             Start Bates:                            End Bates:


  8204                                  AB-001810                              AB-001810


  8205                                  AB-001811                              AB-001811


  8206                                  AB-001812                              AB-001812


  8207                                  AB-001815                              AB-001817


  8208                                  AB-001818                              AB-001818


  8209                                  AB-001819                              AB-001819


  8210                                  AB-001820                              AB-001820


  8211                              USAO-VB-01605093                       USAO-VB-01605093


  8212                              USAO-VB-01600594                       USAO-VB-01600595


  8213                              USAO-VB-00184360                       USAO-VB-00184360


  8214                              USAO-VB-00184361                       USAO-VB-00184361




                                                                                              111
             Case 1:19-cr-10080-NMG Document 2166-1 Filed 09/07/21 Page 113 of 115



Exhibit #:                             Start Bates:                            End Bates:


  8215                              USAO-VB-00184362                       USAO-VB-00184362


  8216                              USAO-VB-00202937                       USAO-VB-00202938


  8217                              USAO-VB-01600537                       USAO-VB-01600537


  8218                              USAO-VB-01602512                       USAO-VB-01602512


  8219                              USAO-VB-00222337                       USAO-VB-00222338


  8220                              USAO-VB-01600516                       USAO-VB-01600516


  8221                                  AB-001821                              AB-001821


  8222                                  AB-001822                              AB-001824


  8223                              USAO-VB- 01599541                     USAO-VB- 01599541


  8224                              USAO-VB- 01605093                     USAO-VB- 01605093


  8225                              USAO-VB- 00207525                     USAO-VB- 00207525




                                                                                              112
             Case 1:19-cr-10080-NMG Document 2166-1 Filed 09/07/21 Page 114 of 115



Exhibit #:                             Start Bates:                            End Bates:


  8226                              USAO-VB- 01088079                     USAO-VB- 01088085


  8227                              USAO-VB- 01088098                     USAO-VB- 01088102


  8228                                  AB-001727                              AB-001728


  8229                                  AB-001729                              AB-001788


  8230                                  AB-001702                              AB-001702


  8231                                  AB-001703                              AB-001703


  8232                                  AB-001704                              AB-001704


  8233                                 Session 7733                           Session 7733


  8234                                 Session 07738                          Session 7738


  8235                                 Session 08025                          Session 8025


  8236                                 Session 13895                         Session 13895




                                                                                              113
             Case 1:19-cr-10080-NMG Document 2166-1 Filed 09/07/21 Page 115 of 115



Exhibit #:                             Start Bates:                            End Bates:


  8237                                 Session 13934                         Session 13934


  8238                                 Session 14323                         Session 14323


  8239                                  AB-001705                              AB-001713


  8240                                  AB-001714                              AB-001726




                                                                                             114
